NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
THOMAS G. JARRARD,
Petitio_ner,
V.
DEPARTMENT OF JUSTICE,
Resp0ndent.
THOMAS G. JARRARD,
Petitioner,
V.
SOCIAL SECURITY ADMINISTRATION,
Resp0nden,t.
2011-3050, -3051
Petit;i0ns for review of the Merit Systems Pr0tecti0n
B0ard in case n0s. SF3330100815-I-1 and SF3330100024
1-1.
ON MOTION
ORDER

JARRARD V. JUSTICE 2
Upon consideration of ThoInas G. Jarrard’s unopposed
motion to consolidate appeal nos. 2011-3050 and 2011-
3051,
lT IS ORDERED THAT2
(1) The motion is granted The revised official cap-
tion is reflected above.
(2) Jarrard’s consolidated initial brief is due within
40 days from the date of filing of this order.
FoR THE COURT
1‘1AR 3 1 2011
/s/ J an Horba1y
Date J an Horbaly
C1erk
cc: Thomas G. Jarrard latin
Anuj Vohra, Esq. \l.S. C0lJR’f 0F APPEALS F8R
Tl'lE FEDFFAl. ClRCll1T
819 mar-11 2011
.IA||I'l9RBAlY
G|.EIIl